DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2022 has been entered.

Claim Status

Claim 1, 9, and 17 have been amended.
Claims, 2, 10, and 18 have been canceled. 
No new claims are added. 
Claims 1, 3-9, 11-17, and 19-24 are presented for examination.

Response to Arguments

Applicant's arguments filed 3/23/2022 have been fully considered but they are moot in view of new ground of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 9 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 9 and 17, claims recites limitation, “while performing the content replacement operation, and responsive to detecting the encoded control data of the received media content, performing, by the client, device, an overlay operation, wherein performing the overlay operation comprises overlaying supplemental media content on at least a portion of the replacement media content”. 
Examiner review of specification (PG-PUB version) reveals that par. 0132-0133 of published version discloses, detecting control data from the media content and presenting interactive advertisement as an overlay in conjunction with presenting the media content (i.e. original media content), par. 0226 of published version discloses parameters enables to select additional content for display at media system, in some embodiment replacement of a non-targeted advertisement with a targeted advertisement is authorized, in some display of overlaid additional content to a portion of the received sequence of media content is authorized. Par. 0240 of published version discloses, the displayed sequence of media content includes at least a portion of the received sequence of media content and at least a portion of the additional content (e.g., a replacement targeted advertisement for replacing a portion of the received sequence of media content or a graphic for display overlaid over a portion of the received sequence of media content). 
All of these above paragraphs discloses detecting the control data in media content and presenting additional content such as for example advertisement by either replacing the original sequence of media content or displaying advertisement as an overlay content on original media content. Examiner was unable to find that these paragraphs or any other paragraphs discloses detecting the encoded control data of the received media and performing an overlay operation to overlay supplemental content on replacement media content.       

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 9 and 17, claims recites limitation, “while performing the content replacement operation, and responsive to detecting the encoded control data of the received media content, performing, by the client, device, an overlay operation, wherein performing the overlay operation comprises overlaying supplemental media content on at least a portion of the replacement media content”. 
Examiner review of specification (PG-PUB version) reveals that par. 0132-0133 of published version discloses, detecting control data from the media content and presenting interactive advertisement as an overlay in conjunction with presenting the media content (i.e. original media content), par. 0226 of published version discloses parameters enables to select additional content for display at media system, in some embodiment replacement of a non-targeted advertisement with a targeted advertisement is authorized, in some display of overlaid additional content to a portion of the received sequence of media content is authorized. Par. 0240 of published version discloses, the displayed sequence of media content includes at least a portion of the received sequence of media content and at least a portion of the additional content (e.g., a replacement targeted advertisement for replacing a portion of the received sequence of media content or a graphic for display overlaid over a portion of the received sequence of media content). 
All of these above paragraphs discloses detecting the control data in media content and presenting additional content such as for example advertisement by either replacing the original sequence of media content or displaying advertisement as an overlay content on original media content. Examiner was unable to find that these paragraphs or any other paragraphs discloses detecting the encoded control data of the received media and performing an overlay operation to overlay supplemental content on replacement media content, therefore it renders the claim indefinite, appropriate correction is required. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 
Regarding claims 1, 9 and 17, claims recites limitation, “while performing the content replacement operation, and responsive to detecting the encoded control data of the received media content, performing, by the client, device, an overlay operation, wherein performing the overlay operation comprises overlaying supplemental media content on at least a portion of the replacement media content”. 
Examiner review of specification (PG-PUB version) reveals that par. 0132-0133 of published version discloses, detecting control data from the media content and presenting interactive advertisement as an overlay in conjunction with presenting the media content (i.e. original media content), par. 0226 of published version discloses parameters enables to select additional content for display at media system, in some embodiment replacement of a non-targeted advertisement with a targeted advertisement is authorized, in some display of overlaid additional content to a portion of the received sequence of media content is authorized. Par. 0240 of published version discloses, the displayed sequence of media content includes at least a portion of the received sequence of media content and at least a portion of the additional content (e.g., a replacement targeted advertisement for replacing a portion of the received sequence of media content or a graphic for display overlaid over a portion of the received sequence of media content). 
All of these above paragraphs discloses detecting the control data in media content and presenting additional content such as for example advertisement by either replacing the original sequence of media content or displaying advertisement as an overlay content on original media content. Examiner was unable to find that these paragraphs or any other paragraphs discloses detecting the encoded control data of the received media and performing an overlay operation to overlay supplemental content on replacement media content; therefore, specification fails to provide proper antecedent basis for the claimed subject matter. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.




Claims 1, 4, 6, 7-9, 12, 14, 15-17, 20, and 22-24 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Sansom et al. (US 20130014171), in view of Dempski et al. (US 20100083306), in further view of Huber et al. (US 7979877).

Regarding claim 1, Sansom discloses, A method for use in connection with a client device and a sequence of media content that includes a first portion followed by a second portion (par. 0063, fig. 1 discloses, content sources 102 arranged to provide content for reception by a plurality of content receivers 108 (e.g. set-top boxes) and subsequent viewing of the content, par. 0221-0222, fig. 8 discloses live broadcast contains, the primary video content item 174 comprises a television program and the one or more breaks 176 comprise an advertisement break in which one or more secondary broadcast video content items are displayed), the method comprising:
	receiving, by the client device from a content distributor, the media content (par. 0063, fig. 1 discloses, content sources 102 arranged to provide content for reception by a plurality of content receivers 108 (e.g. set-top boxes) and subsequent viewing of the content), wherein the media content includes control data encoded therein (par. 0179 discloses, par. 0179  discloses, DVB stack 155 is configured to detect a signal in a received broadcast video content item indicating the start point of an advertisement);
detecting, by the client device, the encoded control data of the received media content (par. 0179  discloses, DVB stack 155 is configured to detect a signal in a received broadcast video content item indicating the start point of an advertisement. The DVB stack 155 forwards a second notification signal to the CPU 141 that such a signal has been detected); 
	while the client device is receiving at least a portion of the media content (par. 0221-0222, fig. 8 discloses live broadcast contains, the primary video content item 174 comprises a television program and the one or more breaks 176 comprise an advertisement break): 
(i) presenting, by the client device, the first portion of the sequence of media content (par. 0221-0222, fig. 8 discloses live broadcast contains, the primary video content item 174 comprises a television program and the one or more breaks 176 comprise an advertisement break in which one or more secondary broadcast video content items are displayed);
(ii) performing, by the client device, a content replacement operation, wherein performing the content replacement operation comprises presenting replacement media content instead of the second portion of the sequence of media content (par. 0153, discloses, replacement advertisement content items received at the content receiver are inserted by the content receiver into an advertisement break of a broadcast content item received at the content receiver in place of original advertisement content items in the advertisement break), wherein both the second portion of the sequence of media content and the replacement media content are non-interactive media content (par. 0221 discloses typical video content broadcast stream, as illustrated in FIG. 8, such as a live television (satellite, terrestrial or cable) broadcast, contains a primary broadcast video content item 174 and one or more breaks 176 in the primary broadcast video content item 174, i.e. a typical television broadcast contains original content and original advertisements, here this paragraph or any other paragraphs does not discloses that these first portion (i.e. broadcast video) or second sequence (i.e. advertisements) are interactive, therefore they are non-interactive), and wherein the second portion of the sequence of media content lacks a link presented therein (par. 0221 discloses advertisements part of the broadcast stream, where this paragraph or any other paragraphs does not disclose that this advertisements contains any link presented). 
Sansom does not discloses, (iii) while performing the content replacement operation, and responsive to detecting the encoded control data of the received media content, performing, by the client, device, an overlay operation, wherein performing the overlay operation comprises overlaying supplemental media content on at least a portion of the replacement media content. 
Dempski discloses, (iii) while performing the content replacement operation, performing, by the client, device, an overlay operation, wherein performing the overlay operation comprises overlaying supplemental media content on at least a portion of the replacement media content (par. 0027 discloses the method provides an enhanced television broadcast program with replacement advertisements rendered on the set-top box and displayed instead of the television broadcast advertisement accompanying the program replacement advertisement is selected based on viewer profile or preferences, i.e. original advertisement is being replaced by replacement advertisements based on viewer profile, par. 0039 discloses,  a commercial for a new drug may at the option of the viewer provide additional graphic comparisons of effectiveness with drugs that the viewer may currently be consuming, graphic animations of how the drugs work may be displayed. Links may be provided for additional information related to the diseases that the drugs are intended to treat that may be displayed superimposed on the commercial, i.e. based on viewer profile such as viewer drug currently consuming, the replaced advertisement may be further enhanced by superimposing additional information). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sansom by teaching of, while performing the content replacement operation, overlaying supplemental media content on at least a portion of the replacement media content, as taught by Dempski, to a richer television viewing experience that provides customized, personalized, interactive enhancements, as disclosed in in Dempski, par. 0004. 
Sansom in view of Dempski discloses, client device performing overlay operation to  overlay supplemental content on a portion of the replacement media content, however Sansom in view of Dempski explicitly does not disclose, in responsive to detecting the encoded data of the received media content, performing, by the client device, overlay operation. 
Huber discloses, in responsive to detecting the encoded data of the received media content, performing, by the client device, overlay operation (column 23, line 34-43, fig. 21, discloses placement/counter data is combined with the video signal, the combined placement/contour data accessed by the set top box (household), and as a result the embedded ad may be applied by overlaying data, which may contain the embedded ad itself along with placement/contour data). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sansom in view of Dempski, by teaching of performing overlay operation in response to detecting the encoded data of the received media content,   , as taught by Huber, to provide high degree of flexibility to TV broadcaster to control the placement of advertisement based on preferences and demographic, as disclosed in Huber, column 2, line 5-15. 

Regarding claim 4, the method of claim 1, 
Sansom further discloses, further comprising:
receiving an instruction to perform at least one of the content replacement operation or the overlay operation (par. 0179 discloses, The DVB stack 155 forwards a second notification signal to the CPU 141 that such a signal has been detected. Upon receipt of such second notification signal at the CPU 141, the CPU 141 instructs the video decoder 143 to stop decoding the broadcast video content stream and decode the playlist of one or more replacement advertisement content items, fig. 4, par. 0156 discloses components of a content receiver 108, which includes The DVB stack 155, CPU 141), wherein the client device performs at least one of the content replacement operation or the overlay operation responsive to receiving the instruction (par. 0179 discloses, the CPU 141 instructs the video decoder 143 to stop decoding the broadcast video content stream and decode the playlist of one or more replacement advertisement content items). 

Regarding claim 6, the method of claim 1, 
Sansom further discloses, wherein the second portion of the sequence of media content is a portion of a non-targeted advertisement, and wherein at least one of the replacement media content or the supplemental media content is a portion of a targeted advertisement (par. 0177 discloses, the replacement advertisement content items are targeted against a user currently logged-in to the content receiver).

Regarding claim 7, the method of claim 1, 
Sansom in view of Dempski in further view Huber further discloses, wherein the supplemental media content comprises interactive supplemental media content (Dempski par. 0039 discloses, a commercial for a new drug may at the option of the viewer provide additional graphic comparisons of effectiveness with drugs that the viewer may currently be consuming, graphic animations of how the drugs work may be displayed. Links may be provided for additional information related to the diseases that the drugs are intended to treat that may be displayed superimposed on the commercial, i.e. links are interactive).

Regarding claim 8, the method of claim 7, 
Sansom in view of Dempski in further view Huber further discloses, further comprising:
receiving, by the client device, user input representing a user interaction with the interactive supplemental media content (Dempski par. 0041 discloses, targeted commercials may be presented to the viewer based on past travel experiences or preferences stored in the system, airlines may offer commercials with interactive options allowing viewers to see new features of the airlines, or even reserving flights or selecting seats for booked tickets); and
responsive to receiving the user input, performing, by the client device, a corresponding action (Dempski par. 0041 discloses, targeted commercials may be presented to the viewer based on past travel experiences or preferences stored in the system, airlines may offer commercials with interactive options allowing viewers to see new features of the airlines, or even reserving flights or selecting seats for booked tickets).

Regarding claim 9, Sansom discloses, A non-transitory computer-readable storage medium having stored thereon program instructions that, when executed by one or more processors of a client device (see par. 0292), cause the client device to perform operations in connection with a sequence of media content that includes a first portion followed by a second portion (par. 0063, fig. 1 discloses, content sources 102 arranged to provide content for reception by a plurality of content receivers 108 (e.g. set-top boxes) and subsequent viewing of the content, par. 0221-0222, fig. 8 discloses live broadcast contains, the primary video content item 174 comprises a television program and the one or more breaks 176 comprise an advertisement break in which one or more secondary broadcast video content items are displayed), the operations comprising:
receiving from a content distributor, the media content (par. 0063, fig. 1 discloses, content sources 102 arranged to provide content for reception by a plurality of content receivers 108 (e.g. set-top boxes) and subsequent viewing of the content), wherein the media content includes control data encoded therein (par. 0179 discloses, par. 0179  discloses, DVB stack 155 is configured to detect a signal in a received broadcast video content item indicating the start point of an advertisement);
detecting, by the client device, the encoded control data of the received media content (par. 0179  discloses, DVB stack 155 is configured to detect a signal in a received broadcast video content item indicating the start point of an advertisement. The DVB stack 155 forwards a second notification signal to the CPU 141 that such a signal has been detected); 
	while receiving at least a portion of the media content (par. 0221-0222, fig. 8 discloses live broadcast contains, the primary video content item 174 comprises a television program and the one or more breaks 176 comprise an advertisement break): 
 	(i) presenting the first portion of the sequence of media content (par. 0221-0222, fig. 8 discloses live broadcast contains, the primary video content item 174 comprises a television program and the one or more breaks 176 comprise an advertisement break in which one or more secondary broadcast video content items are displayed);
(ii) performing a content replacement operation, wherein performing the content replacement operation comprises presenting replacement media content instead of the second portion of the sequence of media content (par. 0153, discloses, replacement advertisement content items received at the content receiver are inserted by the content receiver into an advertisement break of a broadcast content item received at the content receiver in place of original advertisement content items in the advertisement break), wherein both the second portion of the sequence of media content and the replacement media content are non-interactive media content (par. 0221 discloses typical video content broadcast stream, as illustrated in FIG. 8, such as a live television (satellite, terrestrial or cable) broadcast, contains a primary broadcast video content item 174 and one or more breaks 176 in the primary broadcast video content item 174, i.e. a typical television broadcast contains original content and original advertisements, here this paragraph or any other paragraphs does not discloses that these first portion (i.e. broadcast video) or second sequence (i.e. advertisements) are interactive, therefore they are non-interactive), and wherein the second portion of the sequence of media content lacks a link presented therein (par. 0221 discloses advertisements part of the broadcast stream, where this paragraph or any other paragraphs does not disclose that this advertisements contains any link presented).
Sansom does not discloses, (iii) while performing the content replacement operation, and responsive to detecting the encoded control data of the received media content, performing, an overlay operation, wherein performing the overlay operation comprises overlaying supplemental media content on at least a portion of the replacement media content. 
Dempski discloses, (iii) while performing the content replacement operation, performing an overlay operation, wherein performing the overlay operation comprises overlaying supplemental media content on at least a portion of the replacement media content (par. 0027 discloses the method provides an enhanced television broadcast program with replacement advertisements rendered on the set-top box and displayed instead of the television broadcast advertisement accompanying the program replacement advertisement is selected based on viewer profile or preferences, i.e. original advertisement is being replaced by replacement advertisements based on viewer profile, par. 0039 discloses,  a commercial for a new drug may at the option of the viewer provide additional graphic comparisons of effectiveness with drugs that the viewer may currently be consuming, graphic animations of how the drugs work may be displayed. Links may be provided for additional information related to the diseases that the drugs are intended to treat that may be displayed superimposed on the commercial, i.e. based on viewer profile such as viewer drug currently consuming, the replaced advertisement may be further enhanced by superimposing additional information). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sansom by teaching of, while performing the content replacement operation, overlaying supplemental media content on at least a portion of the replacement media content, as taught by Dempski, to a richer television viewing experience that provides customized, personalized, interactive enhancements, as disclosed in in Dempski, par. 0004. 
Sansom in view of Dempski discloses, performing overlay operation to  overlay supplemental content on a portion of the replacement media content, however Sansom in view of Dempski explicitly does not disclose, in responsive to detecting the encoded data of the received media content, performing overlay operation. 
Huber discloses, in responsive to detecting the encoded data of the received media content, performing overlay operation (column 23, line 34-43, fig. 21, discloses placement/counter data is combined with the video signal, the combined placement/contour data accessed by the set top box (household), and as a result the embedded ad may be applied by overlaying data, which may contain the embedded ad itself along with placement/contour data). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sansom in view of Dempski, by teaching of performing overlay operation in response to detecting the encoded data of the received media content,   , as taught by Huber, to provide high degree of flexibility to TV broadcaster to control the placement of advertisement based on preferences and demographic, as disclosed in Huber, column 2, line 5-15. 

Regarding claim 12, Sansom meets the claim limitations as set forth in claim 4.
Regarding claim 14, Sansom meets the claim limitations as set forth in claim 6.
Regarding claim 15, Sansom in view of Dempski in further view of Huber meets the claim limitations as set forth in claim 7.
Regarding claim 16, Sansom in view of Dempski in further view of Huber meets the claim limitations as set forth in claim 8.

Regarding claim 17, Sansom discloses, A client device comprising one or more processors and a non-transitory computer-readable storage medium having stored thereon program instructions that, when executed by the one or more processors (see par. 0292), cause the client device to perform operations in connection with a sequence of media content that includes a first portion followed by a second portion (par. 0063, fig. 1 discloses, content sources 102 arranged to provide content for reception by a plurality of content receivers 108 (e.g. set-top boxes) and subsequent viewing of the content, par. 0221-0222, fig. 8 discloses live broadcast contains, the primary video content item 174 comprises a television program and the one or more breaks 176 comprise an advertisement break in which one or more secondary broadcast video content items are displayed), the operations comprising: 
receiving, by the client device from a content distributor, the media content (par. 0063, fig. 1 discloses, content sources 102 arranged to provide content for reception by a plurality of content receivers 108 (e.g. set-top boxes) and subsequent viewing of the content); wherein the media content includes control data encoded therein (par. 0179 discloses, par. 0179  discloses, DVB stack 155 is configured to detect a signal in a received broadcast video content item indicating the start point of an advertisement);
detecting, by the client device, the encoded control data of the received media content (par. 0179  discloses, DVB stack 155 is configured to detect a signal in a received broadcast video content item indicating the start point of an advertisement. The DVB stack 155 forwards a second notification signal to the CPU 141 that such a signal has been detected); 
	while the client device is receiving at least a portion of the media content (par. 0221-0222, fig. 8 discloses live broadcast contains, the primary video content item 174 comprises a television program and the one or more breaks 176 comprise an advertisement break): 
(i) presenting the first portion of the sequence of media content (par. 0221-0222, fig. 8 discloses live broadcast contains, the primary video content item 174 comprises a television program and the one or more breaks 176 comprise an advertisement break in which one or more secondary broadcast video content items are displayed);
(ii) performing a content replacement operation, wherein performing the content replacement operation comprises presenting replacement media content instead of the second portion of the sequence of media content (par. 0153, discloses, replacement advertisement content items received at the content receiver are inserted by the content receiver into an advertisement break of a broadcast content item received at the content receiver in place of original advertisement content items in the advertisement break), wherein both the second portion of the sequence of media content and the replacement media content are non-interactive media content (par. 0221 discloses typical video content broadcast stream, as illustrated in FIG. 8, such as a live television (satellite, terrestrial or cable) broadcast, contains a primary broadcast video content item 174 and one or more breaks 176 in the primary broadcast video content item 174, i.e. a typical television broadcast contains original content and original advertisements, here this paragraph or any other paragraphs does not discloses that these first portion (i.e. broadcast video) or second sequence (i.e. advertisements) are interactive, therefore they are non-interactive), and wherein the second portion of the sequence of media content lacks a link presented therein (par. 0221 discloses advertisements part of the broadcast stream, where this paragraph or any other paragraphs does not disclose that this advertisements contains any link presented).
Sansom does not discloses, (iii) while performing the content replacement operation, and responsive to detecting the encoded control data of the received media content, performing, an overlay operation, wherein performing the overlay operation comprises overlaying supplemental media content on at least a portion of the replacement media content. 
Dempski discloses, (iii) while performing the content replacement operation, performing an overlay operation, wherein performing the overlay operation comprises overlaying supplemental media content on at least a portion of the replacement media content (par. 0027 discloses the method provides an enhanced television broadcast program with replacement advertisements rendered on the set-top box and displayed instead of the television broadcast advertisement accompanying the program replacement advertisement is selected based on viewer profile or preferences, i.e. original advertisement is being replaced by replacement advertisements based on viewer profile, par. 0039 discloses,  a commercial for a new drug may at the option of the viewer provide additional graphic comparisons of effectiveness with drugs that the viewer may currently be consuming, graphic animations of how the drugs work may be displayed. Links may be provided for additional information related to the diseases that the drugs are intended to treat that may be displayed superimposed on the commercial, i.e. based on viewer profile such as viewer drug currently consuming, the replaced advertisement may be further enhanced by superimposing additional information). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sansom by teaching of, while performing the content replacement operation, overlaying supplemental media content on at least a portion of the replacement media content, as taught by Dempski, to a richer television viewing experience that provides customized, personalized, interactive enhancements, as disclosed in in Dempski, par. 0004. 
Sansom in view of Dempski discloses, performing overlay operation to  overlay supplemental content on a portion of the replacement media content, however Sansom in view of Dempski explicitly does not disclose, in responsive to detecting the encoded data of the received media content, performing overlay operation. 
Huber discloses, in responsive to detecting the encoded data of the received media content, performing overlay operation (column 23, line 34-43, fig. 21, discloses placement/counter data is combined with the video signal, the combined placement/contour data accessed by the set top box (household), and as a result the embedded ad may be applied by overlaying data, which may contain the embedded ad itself along with placement/contour data). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sansom in view of Dempski, by teaching of performing overlay operation in response to detecting the encoded data of the received media content,   , as taught by Huber, to provide high degree of flexibility to TV broadcaster to control the placement of advertisement based on preferences and demographic, as disclosed in Huber, column 2, line 5-15. 

Regarding claim 20, Sansom meets the claim limitations as set forth in claim 4.
Regarding claim 22, Sansom meets the claim limitations as set forth in claim 6.
Regarding claim 23, Sansom in view of Dempski in further view Huber meets the claim limitations as set forth in claim 7.
Regarding claim 24, Sansom in view of Dempski in further view Huber meets the claim limitations as set forth in claim 8.


Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Sansom et al. (US 20130014171), in view of Dempski et al. (US 20100083306), in further view of Huber et al. (US 7979877), in further view of Topchy et al. (US 20090259325).

Regarding claim 3, the method of claim 2, 
Sansom in view of Dempski in further view of Huber does not disclose, wherein the control data comprises steganographic data.  
Topchy discloses, wherein the control data comprises steganographic data (par. 0016 discloses hiding code in a stenographic manner, decoder obtains hidden code and takes predetermined action based on the code, such as changing advertisements).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sansom in view of Dempski in further view of Huber by teaching of using the teaching of control data having stenographic data, as taught by Topchy, to provide the code in hidden manner in order to keep the control data safe as disclosed in Topchy par. 0016. 

Regarding claim 11, Sansom in view of Dempski in further view of Huber in further view of Topchy meets the claim limitations as set forth in claim 3.
Regarding claim 19, Sansom in view of Dempski in further view of Huber in further view of Topchy meets the claim limitations as set forth in claim 3.


Claims 5, 13, and 21 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Sansom et al. (US 20130014171), in view of Dempski et al. (US 20100083306), in further view of Huber et al. (US 7979877), in view of LaJoie et al. (US 20110078729).

Regarding claim 5, the method of claim 4, 
Sansom in view of Dempski in further view of Huber does not disclose, generating, by the client device, fingerprint data representing the first portion of the sequence of media content; and
sending, by the client device, the generated fingerprint data to be used to recognize the first portion of the sequence of media content, and wherein the client device receives the instruction to perform at least one of the content replacement operation or the overlay operation in response to sending the generated fingerprint data.
LaJoie discloses, further comprising:
generating, by the client device, fingerprint data representing the first portion of the sequence of media content (par. 0129 discloses audio signature 912 is produced by user equipment and sent to a remote server, here the portion of the media sequence is the one which currently being displayed)); and
sending, by the client device, the generated fingerprint data to be used to recognize the first portion of the sequence of media content (par. 0129 discloses audio signature 912 is produced by user equipment and sent to a remote server, here the portion of the media sequence is the one which currently being displayed)), and wherein the client device receives the instruction to perform at least one of the content replacement operation or the overlay operation in response to sending the generated fingerprint data (par. 0131 discloses server identifies signatures and pushes audio information to user, server determines how the information should be received by user device such as displayed on the display screen, stored in audio data store, or added to an audio library, i.e. server instructs receiving device to perform display of the audio information, where audio information is displayed as overlay as shown in fig. 8A when the audio asset starts playing in the video program). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sansom in view of Dempski in further view of Huber, by teaching of client device generating and sending fingerprint of portion of media content, and in response client device receives instruction to perform overlay operation, as taught by LaJoie, to provide the additional information in visual format specific to the identified content that is being played, as disclosed in LaJoie, par. 0003. 

Regarding claim 13, Sansom in view of Dempski in further view of Huber in further view of LaJoie meets the claim limitations as set forth in claim 5.
Regarding claim 21, Sansom in view of Dempski in further view of Huber in further view of LaJoie meets the claim limitations as set forth in claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736. The examiner can normally be reached M-F 9:30 AM to 6:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.D/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423